Title: To Thomas Jefferson from Brockholst Livingston, 21 July 1804
From: Livingston, Brockholst
To: Jefferson, Thomas


               
                  Sir,
                  New-York 21st. July 1804—
               
               Mr. Robert Macomb, who is the bearer hereof, being on a visit to Washington, is desirous of having the honor of waiting on you—I therefore take the liberty of giving him this letter, and can add, with great truth, that he is a very worthy & promising young man, and bids fair to become an ornament to his country & a useful member of society—
               I have the honor to be Sir, your very obt. Servt—
               
                  
                     Brockholst Livingston
                  
               
            